In a matrimonial action in which the parties were divorced by a judgment dated October 16, 1981, the defendant appeals from so much of an order of the Supreme Court, Westchester County (Delaney, J.), entered February 16, 1988, as denied her application for upward modification of child support payments.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances herein, the record fully supports the hearing court’s determination to deny the defendant’s application (see, Matter of Brescia v Fitts, 56 NY2d 132; Matter of Boden v Boden, 42 NY2d 210). Mangano, J. P., Bracken, Sullivan and Balletta, JJ., concur.